DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A drawn to the tunable filter (and an apparatus using said tunable filter) seen in 2A and 3-5 including:  a supporting member comprising: a side wall that extends from the connection with the reflective surface of the first transparent substrate toward the second transparent substrate to a position corresponding to a back surface of the second transparent substrate, wherein the back surface of the second transparent substrate is a side opposite the second reflective surface; and an upper wall that extends from the side wall along the back surface of the second transparent substrate, wherein the second transparent substrate is connected to the upper wall of the supporting member on the back surface; and
Species B drawn to the tunable filter (and an apparatus using said tunable filter) seen in figure 6 including:  a supporting member comprising:  a base plate that extends along a back surface of the first transparent substrate, wherein the back surface of the first transparent substrate is a side opposite to the first reflective surface; a side wall that extends from a position corresponding to the back surface of the first transparent substrate toward the second transparent substrate to a position corresponding to a back surface of the second transparent substrate, wherein the back surface of the second transparent substrate is a side opposite the second reflective surface; and an upper wall that extends along the back surface of the second transparent substrate, the supporting member extends from a connection with the first transparent substrate toward the second transparent substrate, to a position separated farther 
The species are independent or distinct because the species are mutually exclusive since Species B has the side wall which is not in direct contact with the first transparent substrate, indeed it extends past the first transparent substrate and utilizes a base plate (an element not included in the Species A) and that connects to the first transparent substrate on the opposite side of Species A.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the inventions have acquired a separate status in the art due to their recognized divergent subject matter and require a different field of search (e.g. employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Examiner’s Comments
It is noted that the language of claim 1 has language that might suggest Species A, e.g. “… a supporting member, connected to the first transparent substrate, that supports the second transparent substrate on the first transparent substrate …” Particularly the supporting member “on” the first transparent substrate strongly indicates Species A, see figures 2A and 3-5, since Species B would have the first transparent substrate “on” the base plate, which claim 2 defines as part of the supporting member, see figure 6.  Meanwhile claim 2 (dependent on 1) suggests Species B, since it introduces a base plate and requires the arrangement seen in figure 6.  Further claim 7 (dependent on 2) claims an integrated side wall and upper wall, a feature only seen in figure 2A, i.e. Species A.  Since claim 1 appears include elements only taught in Species A and claim 2 (dependent on 1) clearly claims elements from Species B and claim 7 (dependent on 2) claims features only taught with Species A it is difficult to determine if any claims are generic.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                             February 8, 2022